PUBLISHED
                                Filed: November 15, 2012


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


SHARON BURNETTE; PAMELA K.               
BURROUGHS; FRANK CARTER, JR.;
EDWARD CONQUEST; DONALD W.
HOFFMAN; MONTY KING, formerly
known as Imond Monty Hicks;
LARRY MACON; MARVIN MCCLAIN;
BENJAMIN PERDUE, JR.; HENRY
STUMP; BARBARA TABOR, Suing on
behalf of themselves and all others
similarly situated,
                Plaintiffs-Appellants,
                  v.
HELEN F. FAHEY, In her capacity as             No. 11-1324
Chair of the Virginia Parole                (3:10-cv-00070-
Board; CAROL ANN SIEVERS, In her                  REP)
capacity as Vice-Chair of the
Virginia Parole Board; JACKIE T.
STUMP, In his capacity as a
Member of the Virginia Parole
Board; MICHAEL M. HAWES, In his
capacity as a Member of the
Virginia Parole Board; RUDOLPH C.
MCCOLLUM, JR., In his capacity as
a Member of the Virginia Parole
Board,
              Defendants-Appellees.

                                         
2                      BURNETTE v. FAHEY


                                       
                                       
STEVEN WAYNE GOODMAN,
     Amicus Supporting Appellant.
                                       

                          ORDER

  Appellants have filed a petition for rehearing and rehearing
en banc. Appellees have filed a response in opposition to the
petition.

   Judge Niemeyer and Judge Floyd voted to deny the petition
for rehearing. Judge Gregory voted to grant the petition for
rehearing.

  A member of the court requested a poll on the petition for
rehearing en banc. Judge Gregory voted to grant rehearing en
banc. Chief Judge Traxler and Judges Wilkinson, Niemeyer,
Motz, King, Shedd, Duncan, Agee, Davis, Keenan, Wynn,
Diaz, Floyd, and Thacker voted to deny rehearing en banc.

   The petition for rehearing is denied, and, because the poll
on rehearing en banc failed to produce a majority of judges
in active service in favor of rehearing en banc, the petition for
rehearing en banc is also denied. Judge Gregory filed an opin-
ion dissenting from the denial of rehearing en banc.

    Entered at the direction of Judge Floyd for the court.

                             For the Court



                             /s/ Patricia S. Connor, Clerk
                       BURNETTE v. FAHEY                       3
GREGORY, Circuit Judge, dissenting from the denial of
rehearing en banc:

   The Court was called upon to determine what process is
due to inmates who have been granted a constitutionally pro-
tected liberty interest to be considered for parole. This Court’s
precedent offers unclear answers, leaving potential parolees’
Due Process rights woefully unsettled. Perhaps more impor-
tant, Virginia’s parole system, as alleged by Appellants, is
fundamentally unfair to those being considered for parole.
Because this case poses a "question of exceptional impor-
tance," Fed. R. App. P. 35(a)(2), I respectfully dissent from
my colleagues’ decision to deny rehearing en banc.

                               I.

   As my original dissent makes clear, this Court’s precedent
is ambiguous as to what process must be afforded to parole-
eligible inmates. See 687 F.3d 171, 186-88 (4th Cir. 2012)
(Gregory, J., dissenting). The majority’s opinion further
obfuscates our precedent. In Vann v. Angelone, we held "[a]t
most," the parole board must furnish "a statement of its rea-
sons for denial of parole." 73 F.3d 519, 522 (4th Cir. 1996)
(quoting Franklin v. Shields, 569 F.2d 784, 801 (4th Cir.
1978) (en banc)). The Vann Court qualified this holding, how-
ever, by asserting "parole authorities must investigate and
weigh numerous factors" in reaching their decision. Vann, 73
F.3d at 521-22 (citing Gaston v. Taylor, 946 F.2d 340, 344
(4th Cir. 1991)). And a decade before Vann, we held in
Bloodgood v. Garraghty that "[t]he board’s inquiry is not the
legal foundation of some past conviction, but a prediction of
a prisoner’s prospects for a law-abiding life." 783 F.2d 470,
473 (4th Cir. 1986) (citing Franklin, 569 F.2d at 800).

   Both Vann and Bloodgood clearly require the parole board
to do more than issue a rote letter of denial. The majority,
however, conveniently cherry-picked a sentence from Vann in
concluding Appellants cannot prove a constitutional injury
4                      BURNETTE v. FAHEY
because "the Board provided a reason or reasons for its denial
[of parole]." 687 F.3d at 182. The majority’s interpretation of
Vann allows the parole board to "simply print out several hun-
dred copies of a form letter denying parole on generic
grounds." 687 F.3d at 186 n.1 (Gregory, J., dissenting). The
majority opinion exacerbates the tension in our case law and
the Court’s refusal to resolve this issue perpetuates the poten-
tial for constitutional injustice.

                               II.

   While Iqbal and Twombly most certainly heightened the
pleading requirements of Fed. R. Civ. P. 8, they did not pro-
vide the Court carte blanche to shirk its duty to resolve
important constitutional questions. The majority insists
Appellants do not state a plausible claim because "the statisti-
cal allegations show that the Board continues to grant parole
to violent offenders . . . indicat[ing] that the Board was mak-
ing individual determinations." 687 F.3d at 182. The majori-
ty’s logic is deeply flawed.

   While Appellants’ allegations may tend to show that the
parole board made individual determinations for a small num-
ber of violent offenders, it does not necessarily follow that the
parole board made individual determinations for all violent
offenders, most importantly the Appellants. This is not a class
action suit; Appellants are attempting to redress their individ-
ual constitutional grievances. They are therefore not required
to show that in every single instance the parole board failed
to make fair and meaningful parole considerations, particu-
larly on the pleadings at the 12(b)(6) phase of litigation.

   But beyond this, if the parole board only considered "the
serious nature and circumstances of the crime" there is still a
constitutional violation. In Bloodgood, we expressly required
the parole board to look beyond the nature of the crime and
look forward to the prisoner’s "law-abiding life." 782 F.2d at
473. Therefore, the majority’s belief that "the serious nature
                      BURNETTE v. FAHEY                       5
and circumstances of the crime" is a sufficient reason to deny
parole runs contrary to our precedent. See 687 F.3d at 182.
Appellants most assuredly asserted a plausible Due Process
violation that should survive a 12(b)(6) motion to dismiss.

                              III.

   There is a simpler reason why this Court should have
granted en banc review: the parole system described in Appel-
lants’ complaint is fundamentally unfair. See Gagnon v. Scar-
pelli, 411 U.S. 778, 790 (1973). Without passing judgment on
the veracity of Appellants’ allegations, these litigants have
pled facts sufficient to conclude that Virginia’s parole board
failed to consider any factor other than the nature of the
offense for which they are incarcerated in denying them
parole. This pro forma denial of parole robs inmates of the
right to fair consideration for release. Virginia’s parole board
has been entrusted with the heavy burden of determining
when an inmate will once more have the opportunity to be a
productive citizen. Therefore, the parole board must under-
take this responsibility in a way that comports with funda-
mental fairness. A boiler-plate letter that uses a single factor
to deny individuals parole does not come close to satisfying
this solemn obligation.

   "The criminal justice system . . . is concerned not only with
punishing the offender, but also with rehabilitating him."
Kelly v. Robinson, 479 U.S. 36, 52 (1986). Parole embodies
the very essence of rehabilitation, which Virginia’s parole
board systematically undermines. Virginia’s parole board
made an implicit pact with inmates: if you work hard at
reform we will fairly consider you for parole. Virginia’s
parole board is not upholding its end of the bargain. Our
refusal to correct Virginia’s parole system creates perverse
incentives for inmates who realize parole is practically unat-
tainable.
6                       BURNETTE v. FAHEY
   Appellants overcame the dire circumstance of prison and
actively reformed their lives. I hope they do not grow weary
of self-improvement despite our decision to ignore their pleas
for constitutional vindication. "[T]he exercise of parole dis-
cretion influences the legitimacy of the entire criminal justice
system."* Assuming Appellants’ allegations prove true, they
have been subject to a grossly unfair parole system in viola-
tion of their Due Process rights. This fact, coupled with the
muddled state of our case law, compels me to dissent from the
Court’s decision to deny rehearing en banc.




  *Victoria J. Palacios, Go and Sin No More: Rationality and Release
Decisions by Parole Boards, 45 S.C. L. Rev. 567, 568 (1994).